Case 5:19-cv-00286-JKP-ESC Document 121-1 Filed 10/09/20 Page 1 of 14




               EXHIBIT A
                Case 5:19-cv-00286-JKP-ESC Document 121-1 Filed 10/09/20 Page 2 of 14
96895326

                               CONSENT TO JOIN LAWSUIT AGAINST
                      COBRA ACQUISITIONS, ESPADA LOGISTICS AND SECURITY
               GROUP, LLC, ESPADA CARIBBEAN LLC, JAMES JORRIE, AND JENNIFER GAY
                                            JORRIE



  Printed Name: JERRY DIAZ ASIA

     1. I hereby consent join the collective action lawsuit filed against Cobra Acquisitions LLC, Espada Logistics and
        Security Group, LLC, Espada Caribbean, LLC, James Jorrie, and Jennifer Gay Jorrie to pursue my claims of
        unpaid overtime.

     2. I understand that this lawsuit is brought under the Fair Labor Standards Act, and I consent to be bound by
        the Court’s decision.
     3. I designate the law firms and attorneys at JOSEPHSON DUNLAP, LLP, BRUCKNER BURCH PLLC, and FITAPELLI
        & SCHAFFER, LLP as my attorneys to prosecute my wageclaims.

     4. I consent to having Plaintiffs EJ LeJeune and his Counsel make all decisions regarding the litigation, the
        method and manner of conducting this litigation, the terms of any potential settlement of this litigation,
        releasing of claims, entering into an agreement with Counsel regarding attorneys’ fees and costs, and all
        other matters pertaining to the Lawsuit.


                 JERRY DIAZ ASIA                                      10/2/2020 12:03:32 AM
  Signature:                                           Date Signed:


  Please print or type the following information, which will be kept confidential:
                Case 5:19-cv-00286-JKP-ESC Document 121-1 Filed 10/09/20 Page 3 of 14
96895325

                               CONSENT TO JOIN LAWSUIT AGAINST
                      COBRA ACQUISITIONS, ESPADA LOGISTICS AND SECURITY
               GROUP, LLC, ESPADA CARIBBEAN LLC, JAMES JORRIE, AND JENNIFER GAY
                                            JORRIE



  Printed Name: JUANCARLOSLASSALLECONCEPCION

     1. I hereby consent join the collective action lawsuit filed against Cobra Acquisitions LLC, Espada Logistics and
        Security Group, LLC, Espada Caribbean, LLC, James Jorrie, and Jennifer Gay Jorrie to pursue my claims of
        unpaid overtime.

     2. I understand that this lawsuit is brought under the Fair Labor Standards Act, and I consent to be bound by
        the Court’s decision.
     3. I designate the law firms and attorneys at JOSEPHSON DUNLAP, LLP, BRUCKNER BURCH PLLC, and FITAPELLI
        & SCHAFFER, LLP as my attorneys to prosecute my wageclaims.

     4. I consent to having Plaintiffs EJ LeJeune and his Counsel make all decisions regarding the litigation, the
        method and manner of conducting this litigation, the terms of any potential settlement of this litigation,
        releasing of claims, entering into an agreement with Counsel regarding attorneys’ fees and costs, and all
        other matters pertaining to the Lawsuit.


               JUANCARLOSLASSALLECONCEPCION                           9/30/2020 4:27:28 PM
  Signature:                                           Date Signed:


  Please print or type the following information, which will be kept confidential:
                Case 5:19-cv-00286-JKP-ESC Document 121-1 Filed 10/09/20 Page 4 of 14
96895321

                               CONSENT TO JOIN LAWSUIT AGAINST
                      COBRA ACQUISITIONS, ESPADA LOGISTICS AND SECURITY
               GROUP, LLC, ESPADA CARIBBEAN LLC, JAMES JORRIE, AND JENNIFER GAY
                                            JORRIE



  Printed Name: LUIS A RIVERA MADERA

     1. I hereby consent join the collective action lawsuit filed against Cobra Acquisitions LLC, Espada Logistics and
        Security Group, LLC, Espada Caribbean, LLC, James Jorrie, and Jennifer Gay Jorrie to pursue my claims of
        unpaid overtime.

     2. I understand that this lawsuit is brought under the Fair Labor Standards Act, and I consent to be bound by
        the Court’s decision.
     3. I designate the law firms and attorneys at JOSEPHSON DUNLAP, LLP, BRUCKNER BURCH PLLC, and FITAPELLI
        & SCHAFFER, LLP as my attorneys to prosecute my wageclaims.

     4. I consent to having Plaintiffs EJ LeJeune and his Counsel make all decisions regarding the litigation, the
        method and manner of conducting this litigation, the terms of any potential settlement of this litigation,
        releasing of claims, entering into an agreement with Counsel regarding attorneys’ fees and costs, and all
        other matters pertaining to the Lawsuit.


                 LUIS A RIVERA MADERA                                 9/29/2020 11:40:22 PM
  Signature:                                           Date Signed:
                Case 5:19-cv-00286-JKP-ESC Document 121-1 Filed 10/09/20 Page 5 of 14
96895320

                               CONSENT TO JOIN LAWSUIT AGAINST
                      COBRA ACQUISITIONS, ESPADA LOGISTICS AND SECURITY
               GROUP, LLC, ESPADA CARIBBEAN LLC, JAMES JORRIE, AND JENNIFER GAY
                                            JORRIE



  Printed Name: FERNANDO SOTO SERRANO

     1. I hereby consent join the collective action lawsuit filed against Cobra Acquisitions LLC, Espada Logistics and
        Security Group, LLC, Espada Caribbean, LLC, James Jorrie, and Jennifer Gay Jorrie to pursue my claims of
        unpaid overtime.

     2. I understand that this lawsuit is brought under the Fair Labor Standards Act, and I consent to be bound by
        the Court’s decision.
     3. I designate the law firms and attorneys at JOSEPHSON DUNLAP, LLP, BRUCKNER BURCH PLLC, and FITAPELLI
        & SCHAFFER, LLP as my attorneys to prosecute my wageclaims.

     4. I consent to having Plaintiffs EJ LeJeune and his Counsel make all decisions regarding the litigation, the
        method and manner of conducting this litigation, the terms of any potential settlement of this litigation,
        releasing of claims, entering into an agreement with Counsel regarding attorneys’ fees and costs, and all
        other matters pertaining to the Lawsuit.


                 FERNANDO SOTO SERRANO                                9/29/2020 4:11:59 PM
  Signature:                                           Date Signed:


  Please print or type the following information, which will be kept confidential:
                Case 5:19-cv-00286-JKP-ESC Document 121-1 Filed 10/09/20 Page 6 of 14
96895319

                               CONSENT TO JOIN LAWSUIT AGAINST
                      COBRA ACQUISITIONS, ESPADA LOGISTICS AND SECURITY
               GROUP, LLC, ESPADA CARIBBEAN LLC, JAMES JORRIE, AND JENNIFER GAY
                                            JORRIE



  Printed Name: SERGIO SIBERIO

     1. I hereby consent join the collective action lawsuit filed against Cobra Acquisitions LLC, Espada Logistics and
        Security Group, LLC, Espada Caribbean, LLC, James Jorrie, and Jennifer Gay Jorrie to pursue my claims of
        unpaid overtime.

     2. I understand that this lawsuit is brought under the Fair Labor Standards Act, and I consent to be bound by
        the Court’s decision.
     3. I designate the law firms and attorneys at JOSEPHSON DUNLAP, LLP, BRUCKNER BURCH PLLC, and FITAPELLI
        & SCHAFFER, LLP as my attorneys to prosecute my wageclaims.

     4. I consent to having Plaintiffs EJ LeJeune and his Counsel make all decisions regarding the litigation, the
        method and manner of conducting this litigation, the terms of any potential settlement of this litigation,
        releasing of claims, entering into an agreement with Counsel regarding attorneys’ fees and costs, and all
        other matters pertaining to the Lawsuit.


                 SERGIO SIBERIO                                       9/29/2020 1:59:27 AM
  Signature:                                           Date Signed:


  Please print or type the following information, which will be kept confidential:
                Case 5:19-cv-00286-JKP-ESC Document 121-1 Filed 10/09/20 Page 7 of 14
96895318

                               CONSENT TO JOIN LAWSUIT AGAINST
                      COBRA ACQUISITIONS, ESPADA LOGISTICS AND SECURITY
               GROUP, LLC, ESPADA CARIBBEAN LLC, JAMES JORRIE, AND JENNIFER GAY
                                            JORRIE



  Printed Name: LUIS ALICEA

     1. I hereby consent join the collective action lawsuit filed against Cobra Acquisitions LLC, Espada Logistics and
        Security Group, LLC, Espada Caribbean, LLC, James Jorrie, and Jennifer Gay Jorrie to pursue my claims of
        unpaid overtime.

     2. I understand that this lawsuit is brought under the Fair Labor Standards Act, and I consent to be bound by
        the Court’s decision.
     3. I designate the law firms and attorneys at JOSEPHSON DUNLAP, LLP, BRUCKNER BURCH PLLC, and FITAPELLI
        & SCHAFFER, LLP as my attorneys to prosecute my wageclaims.

     4. I consent to having Plaintiffs EJ LeJeune and his Counsel make all decisions regarding the litigation, the
        method and manner of conducting this litigation, the terms of any potential settlement of this litigation,
        releasing of claims, entering into an agreement with Counsel regarding attorneys’ fees and costs, and all
        other matters pertaining to the Lawsuit.


                 LUIS ALICEA                                          9/28/2020 10:59:26 PM
  Signature:                                           Date Signed:


  Please print or type the following information, which will be kept confidential:
                Case 5:19-cv-00286-JKP-ESC Document 121-1 Filed 10/09/20 Page 8 of 14
96895317

                               CONSENT TO JOIN LAWSUIT AGAINST
                      COBRA ACQUISITIONS, ESPADA LOGISTICS AND SECURITY
               GROUP, LLC, ESPADA CARIBBEAN LLC, JAMES JORRIE, AND JENNIFER GAY
                                            JORRIE



  Printed Name: SHANE L. ZIMMERMANN

     1. I hereby consent join the collective action lawsuit filed against Cobra Acquisitions LLC, Espada Logistics and
        Security Group, LLC, Espada Caribbean, LLC, James Jorrie, and Jennifer Gay Jorrie to pursue my claims of
        unpaid overtime.

     2. I understand that this lawsuit is brought under the Fair Labor Standards Act, and I consent to be bound by
        the Court’s decision.
     3. I designate the law firms and attorneys at JOSEPHSON DUNLAP, LLP, BRUCKNER BURCH PLLC, and FITAPELLI
        & SCHAFFER, LLP as my attorneys to prosecute my wageclaims.

     4. I consent to having Plaintiffs EJ LeJeune and his Counsel make all decisions regarding the litigation, the
        method and manner of conducting this litigation, the terms of any potential settlement of this litigation,
        releasing of claims, entering into an agreement with Counsel regarding attorneys’ fees and costs, and all
        other matters pertaining to the Lawsuit.


                 SHANE L. ZIMMERMANN                                  9/25/2020 7:13:09 PM
  Signature:                                           Date Signed:


  Please print or type the following information, which will be kept confidential:
Case 5:19-cv-00286-JKP-ESC Document 121-1 Filed 10/09/20 Page 9 of 14
Case 5:19-cv-00286-JKP-ESC Document 121-1 Filed 10/09/20 Page 10 of 14
Case 5:19-cv-00286-JKP-ESC Document 121-1 Filed 10/09/20 Page 11 of 14
Case 5:19-cv-00286-JKP-ESC Document 121-1 Filed 10/09/20 Page 12 of 14
Case 5:19-cv-00286-JKP-ESC Document 121-1 Filed 10/09/20 Page 13 of 14
Case 5:19-cv-00286-JKP-ESC Document 121-1 Filed 10/09/20 Page 14 of 14
